PER CURIAM.
This is an appeal by the Commissioner of Internal Revenue from an order of the Board of Tax Appeals. As we view the ease, the question involved is, under the Revenue Act of 1917, 40 Stat. 300, can an assumed pro rata accrual of income and profit taxes for 1918 be deducted from current earnings in that year, in determining the amount of earnings available for payment of dividends, and thereby affect invested capital? That question the Tax Board answered in.the negative, holding:
“Petitioner’s invested capital for 1918 should not have been reduced on account of the tentative tax computed upon the income for the year in determining the amount of current earnings available for the payment of dividends. Appeal of L. S. Ayers & Co., 1 B. T. A. 1135.”
After consideration of the numerous decisions cited by counsel of the parties, and without here discussing them, we limit ourselves to saying we are in accord with the holding of the Board of Tax Appeals, and its decision is therefore affirmed.